Citation Nr: 0424372	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-12 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971 and from November 1990 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2000 rating decision rendered by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hepatitis C.

The Board notes that the veteran also initiated an appeal 
with respect to the issues of entitlement to service 
connection for eye disability and peripheral neuropathy of 
the hands and feet; however, he withdrew those issues from 
appellate status in January 2004.

In March 2004, he was provided a statement of the case 
addressing the new issues of entitlement to service 
connection for post-traumatic stress disorder and entitlement 
to a higher initial evaluation for diabetes mellitus.  He was 
informed of the requirement that he submit a substantive 
appeal in response to the statement of the case in order to 
perfect his appeal with respect to these issues.  No written 
communication addressing either issue was thereafter received 
from the veteran or his representative and neither issue is 
currently certified for consideration by the Board.  
Therefore, the Board has concluded that these issues are not 
currently before the Board.


REMAND

On a VA Form 9 received by the RO in June 2000, the veteran 
requested a personal hearing before a Member of the Board at 
the local VA office.  He subsequently submitted another 
statement affirming his desire for such a hearing.  The 
record does not reflect that the veteran has been provided 
the requested hearing or that he has withdrawn his request 
for such a hearing.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with applicable procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




